Order entered May 6, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-17-01484-CV

  PNC MORTGAGE, A DIVISION OF PNC BANK, N.A. SUCCESOR TO
   NATIONAL CITY BANK AND NATIONAL CITY MORTGAGE, A
    DIVISION OF NATIONAL CITY BANK OF INDIANA, Appellants

                                        V.

             JOHN HOWARD AND AMY HOWARD, Appellees

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-01559-2010

                                     ORDER

      John and Amy Howard’s unopposed motion for a three-day extension of

time to file appellees’ reply to appellants’ supplemental brief is GRANTED.

Appellees’ reply brief is now due to be filed on or before May 13, 2021.


                                             /s/   AMANDA L. REICHEK
                                                   JUSTICE